Lumpkin, Justice.
1. It does not clearly appear from the declaration in -this case whether the cause of action intended to be set forth therein was founded upon an alleged breach of a contract between the plaintiffs and defendant, or upon an alleged violation of a public duty by the defendant as a common carrier. Iu this respect the declaration is at least ambiguous, and is susceptible of being construed as an action of either kind. Undoubtedly de*736fondant was entitled to be distinctly informed of the nature of the complaint made against it, in order that it might have a fair opportunity to make its defence, but it neglected taking the proper step to secure this important right by failing to demur to the declaration. Had it done so, the court below would either have dismissed the cause for duplicity, or required the plaintiffs to so shape their allegations as to leave no doubt of the manner in which they sought to hold defendant liable. No demurrer having been made, and the declaration containing enough to make it good either as an action upon contract or upon tort, it follows, we think, that plaintiffs were left free to treat it as they deemed proper. They elected to proceed with the action as oue of tort, and our rulings in this ease are therefore made accordingly.
2. Under section 3406 of the code, railroad companies are liable to be sued for injuries to person or property in any county in which the cause of action originated. It appears unmistakably from the evidence in this case that the injury to plaintiffs’ stock began in Fulton county before the train upon which they were loaded left the city of Atlanta, and it is more than probable this injury materially contributed to, if it did not actually cause, the further damage to the stock which occurred during the journey. It does not appear in what county or counties these further injuries to the stock took place; but as the perpetration of the tort began in Fulton county, it seems entirely consistent both with law and common justice that the action may be maintained in that county, although the tort may not have' been fully completed before the train had passed its limits. Unquestionably, plaintiffs can sue in Fulton county for any injury to their property actually occasioned therein; and this they might do in each county through which the train passed, for injuries in *737suclr county sustained. But what would be the sense or propriety of thus cutting up into several actions a cause or causes of complaint which might as well be included in one, even if plaintiffs could know and prove what injury or injuries their property sustained at particular points along the journey, and in what county or counties these points were located. As so doing would be exceedingly difficult, if not altogether impossible, we see no reason why plaintiffs should be subjected to such unnecessary hardships, especially as it could result in no fair or proper advantage to defendant. Treating the action as one for a tort, we may safely say, under the facts of this case, it originated, and was properly brought, in Fulton county.
3. The firm of Pickett & Blair shipped over defendant’s road the stock that, were injured, and made a written contract with defendant concerning this shipment. This contract was signed “ Blair & Pickett,” but there is no doubt that the same firm shipped the stock and made the contract. It requires no argument to show that the inversion of the name and style of the firm is entirely immaterial, especially when it appears, as has been shown, that the action proceeded as one for a tort.
4. For the reason last stated, it is equally clear that although the stock delivered to the carrier consisted of both cattle and hogs, it was immaterial that they were described in the written contract above referred to as one car-load of cattle.
5. No railroad company can lawfully contract against liability for injuries caused by its own negligence, and defendant did not'attempt to do so in this case. That it was negligent, was proved beyond doubt, and the recovery by plaintiffs was both lawful and just. Notwithstanding the stipulation in the written contract that “the owner or person in charge of stock shall *738give notice in writiug of his claim thereof to some officer of said Central railroad or connections, or its nearest station agent, before said stock is removed from the place of destination above mentioned, or from the place of delivery of the same, and before such stock is mingled with other stock,” the plaintiffs, under the facts presented, even if they bad sued upon the written contract, would still be entitled to recover, because the stock never reached Savannah, the place of destination contemplated by the contract, and the defendant had actual knowledge of the injury from the very beginning of the journey, and further, the car containing the stock was side-tracked, and the animals taken therefrom, in Macon, with defendant’s express consent, thus rendering the notice, etc., mentioned in the contract, unnecessary.
The nonsuit was properly refused, and the motion for a new trial rightly denied. Judgment affirmed.